DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The examiner acknowledged the amendment made to the claims on 04/12/2022.
Claims 1-4 and 12-17 are pending in the application. Claims 1 and 3 are currently amended. Claims 2, 4 and 12 are previously presented. Claims 5-11 remain cancelled. Claims 13-17 are newly presented. Claims 1-4 and 12-17 are hereby examined on the merits. 
Claim Objections
Claims 1-2, 4 and 12-14 objected to because of the following informalities:  “Siraitia Grosvenorii”  should read “Siraitia grosvenorii”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-16 recite “further comprising an activated carbon having an iodine adsorption having an iodine adsorption of at least 1500 mg/g”. It is unclear whether the activated carbon recited in the claims are the same activated carbon as recited in claim 1 from which claims 15-16 ultimately depend, or it is an additional activated carbon. For the purpose of examination, the limitation is interpreted to mean that an additional activated carbon having an iodine adsorption of at least 1500 mg/g is applied to treat the Siraitia grosvenorii extract. Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges US Patent Application Publication No. 2012/0264831 (cited in IDS, hereinafter referred to as Bridges) in view of Mudoga, “Decolorization of sugar syrups using commercial and sugar beet pulp based activated carbons”, Bioresource Technology 99 (2008) 3528–3533 (hereinafter referred to as Mudoga), and evidenced by Markosyan US Patent Publication No. 2012/0059071 (hereinafter referred to as Markosyan). 
Regarding claims 1 and 17, Bridges teaches a method for preparing a Siraitia grosvenorii (e.g., Luo Han Guo) extract, comprising the step of treating an agrochemical-containing (e.g., pesticides) Siraitia grosvenorii extract with an activated carbon to remove the agrochemical therein and to increase the amount of mogroside such as mogroside V, wherein the recovery ratio of Siraitia grosvenorii according to the activated carbon treatment is 50-99.9% ([0022; 0025; 0018]).
The recovery ratio as disclosed by Bridges overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Bridges teaches that the extract comprises mogroside V as the most abundant mogroside along with other mogrosides such as mogroside IV ([0007; 0018], but is silent regarding 11-oxo-mogroside V, and siamenoside I. However, Siraitia grosvenorii extract is known to contain 11-oxo-mogroside V, and siamenoside I (see Markosyan, [0003; 0056]).
Bridges  is silent regarding the activated carbon having a caramel decolorizing ability of at least 85% or at least 90% as recited in claims 1 and 17.
Mudoga teaches that the ability of an activated carbon to adsorb organic substance is essentially related to its textural and surface properties, and decolorizing ability is proportional to surface area (page 3532, left column, bottom para.). Bridges teaches that it will be advantageous to utilize an active carbon that has a high surface area such as over 300 m2/g to treat Siraitia Grosvenorii extract to have pesticides removed ([0022] and [0025]). As such, prior art has recognized that the surface area of the activated carbon is the general condition known to affect the efficiency of adsorption of the undesired substances because higher surface area is reasonably indicative of a higher adsorption level. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the surface area of the activated carbon such that undesired substances including pesticide are removed to a great extent. As such, the caramel decolorizing ability as recited in claims 1 and 17 are merely obvious variant of the prior art.
Bridges teaches removing agrochemicals but is silent regarding the Siraitia grosvenorii extract being agrochemical-free (according to [0063] of the instant specification, agrochemical-free denotes that each agrochemical is less than 0.01 ppm). However, Bridges teaches that pesticides are non-desirable components because they cause off-taste and are not suitable for human consumption ([0022; 0025]). Bridges further teaches that it will be advantageous to utilize an active carbon that is highly porous and has a high surface area such as over 300 m2/g to treat Siraitia grosvenorii extract to have pesticides removed ([0022] and [0025]). Bridges also teaches using 0.05% to 150% by the weight of the dry substance in the extract, and that the non-desirable components are adsorbed onto the carbon, but the improved taste material is not adsorbed and is continuously eluted ([0025]). As such, Bridges recognizes the importance/need of removing pesticides contaminants in Luo Han Guo extract, and also recognizes that the surface area of the activated carbon is the general condition known to affect the efficiency of adsorption of the undesired substances because higher surface area is reasonably indicative of a higher adsorption level. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have selected an activated carbon that has an optimized surface area such that undesired substances including pesticide are removed to a great extent. As such, the amounts of agrochemicals, and by extension the iodine number of the activated carbon as recited in the claim are merely obvious variants of the prior art.
Regarding claim 2, Bridges teaches that the amount of mogroside V is 50-75 % by weight of the Luo Han Guo extract ([0007]; [0018]), which is interpreted to read on the claimed limitation “the total amount of mogroside V, mogroside IV, 11-oxo-mogroside V, and siamenoside I comprised in the agrochemical-free Siraitia grosvenorii extract being at least 33% by weight of the agrochemical-free Siraitia grosvenorii extract.
Regarding claim 4, as recited above, given that the amount of agrochemical as recited in claim 1 is merely an obvious variant of the prior art because a skilled artisan would have been motivated to have selected an activated carbon that has an optimized surface area such that pesticide are most suitably removed, Bridges renders obvious the limitation that the area of a peak at 16 min as detected by an HPLC analysis having a molecular weight of such as 358 D is 3% or less of the total area of all peaks detected under the recited HPLC condition (the examiner construes that the peak around 16 min represents the pesticides/agrochemicals).
The HPLC conditions recited in the claim are not positively recited limitations because they only recite how HPLC analysis is conducted on the Siraitia Grosvenorii extract. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges in view of Mudoga as applied to claim 1-2, and evidenced by Sontheimer, "Activated Carbon for Water Treatment", 1988, Second Edition, DVGW-Forschungsstelle, pages 100-103 (hereinafter referred to as Sontheimer). 
Regarding claim 15, Bridges in view of Mudoga teaches what has been recited above but is silent regarding treating the Siraitia Grosvenorii extract with activated carbon twice. However, given that it is well known to use an activated carbon to remove contaminants in Siraitia Grosvenorii extract, and that the non-desirable components are adsorbed onto the activated carbon but the improved taste material is not adsorbed and is continuously eluted ([0025]), a skilled artisan would have been motivated to repeat the activated carbon treatment such that undesired substances including pesticide are removed to a great extent.
As for the limitation about the iodine adsorption amount of the activated carbon, Bridges teaches that the activated carbon used has a surface area over 300 m2/g ([0025]), which is known to have an iodine number of over 300 mg/g (see Sontheimer, page 102, Fig. 2.30). As such, Bridges teaches an activated carbon with an iodine number encompassing that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges in view of Mudoga as applied to claim 1, further in view of Fought US Patent Application Publication No. 2012/0046323 (hereinafter referred to as Fought).
Regarding claim 3, Bridges in view of Mudoga as recited above teaches that the Luo Han Guo extract comprises pesticide but is silent regarding  the pesticide comprising dimethomorph, triadimenol, tebuconazole, difenoconazole, metalaxyl, and metalaxyl M.
Fought teaches applying a pesticide including one or more of dimethomorph, triadimenol, tebuconazole, difenoconazole, metalaxyl, and metalaxyl M to a fruit such as Siraitia grosvenorii prior to harvests so as to control undesired fungal pathogens ([0001; 0044; 0047; 0051; 0065]). 
Both Bridges and Fought are directed to Luo Han Guo. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bridges by using the Luo Han Guo extract obtained from a Luo Han Guo fruit that is treated with dimethomorph, triadimenol, tebuconazole, difenoconazole, metalaxyl, and metalaxyl M because the fruit treated with those pesticides are known to have the fungal pathogen better controlled.
Regarding claim 12, as recited above, given that the amount of agrochemical as recited in claim 1 is merely an obvious variant of the prior art because a skilled artisan would have been motivated to have selected an activated carbon that has an optimized surface area such that pesticide are most suitably removed, Bridges renders obvious the limitation that the area of a peak at 16 min as detected by an HPLC analysis having a molecular weight of such as 358 D is 3% or less of the total area of all peaks detected under the recited HPLC condition (the examiner construes that the peak around 16 min represents the pesticides/agrochemicals).
The HPLC conditions recited in the claim are not positively recited limitations because they only recite how HPLC analysis is conducted on the Siraitia Grosvenorii extract.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges in view of Mudoga and Fought as applied to claim 3 above, and evidenced by Sontheimer, "Activated Carbon for Water Treatment", 1988, Second Edition, DVGW-Forschungsstelle, pages 100-103 (hereinafter referred to as Sontheimer). 
Regarding claim 16, Bridges in view of Mudoga and Fought teaches what has been recited above but is silent regarding treating the Siraitia grosvenorii extract with activated carbon twice. However, given that it is well known to use an activated carbon to remove contaminants in Siraitia grosvenorii extract, and that the non-desirable components are adsorbed onto the activated carbon but the improved taste material is not adsorbed and is continuously eluted ([0025]), a skilled artisan would have been motivated to repeat the activated carbon treatment such that undesired substances including pesticide are removed to a great extent.
As for the limitation about the iodine adsorption value of the activated carbon, Bridges teaches that the activated carbon used has a surface area over 300 m2/g ([0025]), which is known to have an iodine number of over 300 mg/g (see Sontheimer, page 102, Fig. 2.30). As such, Bridges teaches an activated carbon with an iodine number encompassing that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges in view of Mudoga as applied to claims 1-2, further in view of Robinson US Patent No. 4,954,469 (hereinafter referred to as Robinson).
Regarding claim 13, Bridges teaches that the activated carbon used in the activated carbon treatment is a powdery activated carbon and is used in an amount from 0.05 to 150 parts by weight for 100 parts by dry weight of the agrochemical-containing Siraitia Grosvenorii extract ([0022; 0025]). The amount of activated carbon as disclosed encompasses the range recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Bridges in view of Mudoga  is silent about using the activated carbon by a batch method.
Robinson teaches that activated carbons are widely used for the removal of organic contaminants, and that activated carbons powders are generally employed in static, batches processes (column 1, line  15-19).
Both Bridges and Robinson are directed to using activated carbon to remove organic contaminants. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bridges by applying activated carbon powder in a batch process with reasonable expectation of success, for the reason that prior art has established that applying activated carbon in batch method is known to be able to remove organic contaminants.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges in view of Mudoga and Fought as applied to claim 3, further in view of Robinson US Patent No. 4,954,469 (hereinafter referred to as Robinson).
Regarding claim 14, Bridges teaches that the activated carbon used in the activated carbon treatment is a powdery activated carbon and is used in an amount from 0.05 to 150 parts by weight for 100 parts by dry weight of the agrochemical-containing Siraitia grosvenorii extract ([0022; 0025]). The amount of activated carbon as disclosed encompasses the range recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Bridges in view of Mudoga and Fought  is silent about using the activated carbon by a batch method.
Robinson teaches that activated carbons are widely used for the removal of organic contaminants, and that activated carbons powders are generally employed in static, batches processes (column 1, line  15-19).
Both Bridges and Robinson are directed to using activated carbon to remove organic contaminants. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bridges by applying activated carbon powder in a batch process with reasonable expectation of success, for the reason that prior art has established that applying activated carbon in batch method is known to be able to remove organic contaminants.


Response to Arguments
Applicant’s arguments filed 04/12/2022 with respect to pending claims have been considered but are moot over the new ground rejection set for in the instant  office action. Note that the new ground rejection is necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793